Title: James Madison to Benjamin King, 28 May 1836
From: Madison, James
To: King, Benjamin


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                May 28th. 1836—
                            
                        
                        
                        I have just recd. your letter.
                        Having entire confidence in the judgement & accuracy of Col. Miller, with respect to your services in
                            the battle of Bladensburg, I could not, if my impressions were less in accordance than they are with his statement,
                            withhold my good wishes that you may be successful in obtaining an enlargement of your means for a comfortable subsistence—These wishes cannot but be strengthened by the other testimonies enclosed in your letter which present you in so favorable
                            a light. With friendly respects
                        
                            
                                
                            
                        
                    